Citation Nr: 0720720	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for schizophrenia has been received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the RO that declined 
to reopen a claim for service connection for 
nervousness/schizophrenia on the basis that new and material 
evidence had not been received.  The veteran timely appealed.

In May 2007, the veteran and his wife testified during a 
video conference hearing before the undersigned at the RO.  
In connection with the hearing, the veteran submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2006).

In September 1994, the veteran raised the issue of 
entitlement to nonservice-connected pension benefits.  As 
that issue has not been adjudicated, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In May 1989 and October 1991, the RO denied service 
connection for nervousness/schizophrenia. 

2.  In April 2000, the RO declined to reopen the veteran's 
claim for service connection for nervousness/schizophrenia; 
the veteran did not submit a notice of disagreement within 
one year of the notice of that decision.

3.  Evidence associated with the claims file since the April 
2000 denial is cumulative and, when considered by itself or 
in connection with evidence previously assembled, does not 
create a reasonable possibility of substantiating the claim 
for service connection for schizophrenia. 


CONCLUSIONS OF LAW

1.  The RO's decisions in May 1989 and in October 1991, 
denying service connection for nervousness/schizophrenia, are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2006).

2.  The RO's decision in April 2000, declining to reopen a 
claim for service connection for nervousness/schizophrenia, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2006).

3.  The evidence received since the RO's April 2000 denial is 
not new and material, and the claim for service connection 
for schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2003 and March 2006 letters, the RO notified 
the veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  Notwithstanding the March 2006 letter, the timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The veteran submitted no additional evidence 
following issuance of the March 2006 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.
	
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The January 2003 letter notified the veteran that his 
previous claim for service connection for 
nervousness/schizophrenia had been denied.  The RO advised 
the veteran of the evidence needed to establish each element 
for service connection for schizophrenia.  The RO told him 
that once a claim had been finally disallowed, new and 
material evidence was required for reopening, and also told 
him what constituted new evidence and what constituted 
material evidence.  This letter satisfied the notice 
requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

The veteran is not entitled to an examination prior to 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

The veteran's original claim for service connection for 
nervousness was denied by the RO in May 1989.  In October 
1991 and in April 2000, the RO declined to reopen the 
veteran's claims for service connection for nervousness, 
subsequently diagnosed as schizophrenia.

Evidence of record at the time of the last prior final denial 
in April 2000 included the veteran's service medical records, 
showing treatment for vascular headaches but not for 
nervousness; a report of the veteran's first psychiatric 
hospitalization in August 1986, diagnosing a schizophreniform 
disorder; a VA hospital discharge summary, showing treatment 
for schizophrenia from October 1986 to June 1987; records 
from the Social Security Administration (SSA), including a 
February 1987 psychiatric evaluation in which the veteran 
reported having various conflicts with his boss in the 
marines; a VA hospital discharge summary, showing treatment 
for cocaine dependence and schizophrenia from November 1987 
to January 1988; a VA hospital discharge summary, diagnosing 
chronic schizophrenia in March 1988; the report of an April 
1989 examination, noting the difficulty of differentiating 
heavy cocaine abuse from certain schizophrenic symptoms; a VA 
hospital discharge summary for July 1991; treatment records 
for schizophrenia and polysubstance abuse in May 1995; a May 
1998 psychiatric evaluation; and various VA outpatient 
treatment records. 

The 1987 SSA evaluation noted laboratory reports from the 
veteran's first psychiatric admission, and suggested the 
possibility that the veteran's psychiatric signs and symptoms 
were manifestations of a thyroid disorder.  Additional SSA 
records, dated in 1987, indicate that the veteran essentially 
had been in a psychotic episode from August 1986 and had 
required two hospitalizations.

Based on this evidence, the RO concluded that the evidence 
failed to establish any chronic condition in service or 
shortly thereafter; and failed to establish a link to 
military service.  The veteran was informed that the RO had 
found no evidence showing that the veteran's current 
schizophrenia was incurred in or aggravated by the veteran's 
military service.
  
As there was no timely appeal, the RO's April 2000 decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

The present claim was initiated by the veteran in January 
2003.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since April 2000 includes an 
August 2002 assessment of polysubstance dependence and 
history of chronic paranoid schizophrenia; and VA outpatient 
treatment records dated in August 2004, March 2005, and April 
2007-each diagnosing schizophrenia; and the transcript of 
the May 2007 hearing.

During the April 2007 VA outpatient treatment, the veteran 
reported that he had not been able to maintain a job since 
his release from active duty in 1984; and that he continued 
to suffer from auditory hallucinations since his release from 
active duty in 1984.

In May 2007, the veteran testified that his nervous condition 
first happened in service at the time of his demotion for 
failing a drug test, and his stripe was taken from him.

This evidence is cumulative.  The medical evidence shows that 
he continues to suffer from schizophrenia.  His testimony as 
to the onset of symptoms in service reiterates his 
previously-considered statements.  See, e.g., November 21, 
1986, psychology consult, VAMC Augusta, Georgia; May 25, 
1995, progress notes, Oconee Center.  

The veteran has offered testimony in which he argued that his 
nervousness/schizophrenia had its onset in service and was 
due to a reduction in grade.  The veteran, as a lay person, 
would not be competent to render a probative opinion on a 
medical matter, such as the etiology of any psychiatric 
disability.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

There is no competent evidence linking any current 
schizophrenia with service.  While an April 2007 VA staff 
psychiatrist reiterated the veteran's report of suffering 
from auditory hallucinations since his release from active 
duty in 1984, this notation, without more, does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, 
neither the veteran nor his representative has alluded to the 
existence of any such evidence.

Because there is no new, competent evidence linking current 
schizophrenia to service, there is no reasonable possibility 
that the additional evidence may substantiate the claim

Absent evidence of a nexus between the currently shown 
schizophrenia and service, the newly received evidence does 
not raise a reasonable possibility of substantiating the 
claim.

As new and material evidence has not been received, the claim 
for service connection for schizophrenia is not reopened.


ORDER

New and material evidence has not been received; the claim 
for service connection for schizophrenia is not reopened.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


